Citation Nr: 1422678	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-17 868	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to August 1956.  

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Concerning the timeliness of the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, the RO had issued a statement of the case (hereinafter: SOC) on March 26, 2010.  The Veteran had sixty days from then to timely file his substantive appeal (see 38 C.F.R. § 20.302 (b)); however, his substantive appeal was not received at the RO until May 21, 2012.  While this substantive appeal appears to be untimely, the RO had issued a supplemental statement of the case (SSOC) on May 1, 2012, that extended the appeal period by another 60 days.  Thus, his substantive appeal was timely.  In addition, the RO has treated the issue as being on appeal and certified the issue to the Board.  Therefore, VA has waived any objection to the timeliness of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The most recent SSOC was issued on June 7, 2012.  The Veteran underwent another VA audiometry evaluation on June 12, 2012.  The RO has not had the opportunity to review this pertinent evidence; however, in an informal hearing presentation to the Board dated in April 2014, the Veteran's representative waived the Veteran's right to initial RO consideration of this evidence.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, a remand will not be necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

During the entire appeal period, the right ear hearing level has been between level II and level V and the left hearing level III or IV generally except for one valid result showing level VII in the left ear which was paired with level II in the right ear on the same examination.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in October 2008.  The letter was sent prior to the initial unfavorable RO decision.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records and all pertinent VA records have been obtained and associated with the file.  VA audiometry evaluations were conducted in 2008, 2010, 2011, and 2012.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA audiometry reports are adequate, as the examiners reviewed the pertinent medical history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Increased Rating for a Hearing Loss Disability 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims (Court) held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's bilateral hearing loss disability has been rated 10 percent disabling during the entire appeal period under Diagnostic Code 6100.  Under Diagnostic Code 6100, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure-tone audiometric tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (hereinafter: Hertz).  

To evaluate the degree of disability from defective hearing, the revised rating schedule establishes 11 auditory acuity levels from Level I, for essential normal acuity, through Level XI, for profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, et seq., and Part 4, Code 6100-6101 (hereinafter, these auditory acuity levels are referred as the Level or Levels).

Under 38 C.F.R. § 4.86, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure-tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate the numeral to the next higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (2013).  At no time during the appeal period has audiometry demonstrated a pure-tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, or, pure-tone thresholds of 55 decibels or more at each of the four specified frequencies. 

In an October 2006 rating decision, the RO continued a 10 percent rating for a bilateral hearing loss disability.  The Veteran did not appeal that decision.  In April 2008, he again requested an increased rating.

An April 2008 VA audiometry evaluation reflects that average pure-tone thresholds were 63, right ear, and 60, left ear.  Speech audiometry revealed speech recognition ability of 40 and 60 percent in the right ear and left ear, respectively.  However, this test did not use the Maryland CNC word list and instead used the NU-6 list.  VA regulations require that a rating be based on the Maryland CNC word list.  38 C.F.R. § 4.85 (2013).  Therefore, this examination is inadequate for rating purposes and cannot be used as the basis for an increased rating.  

In May 2009, the Veteran submitted lay witness statements that contend that the Veteran has great difficulty hearing people speak.  He also submitted an April 2009 private medical report and private audiogram.  The medical report, authored by G. Linz, M.D., simply notes progressive hearing loss and use of amplification aids, bilaterally.  The private audiogram suggests hearing threshold data slightly worse than the April 2008 VA audiogram, although the private report is unclear whether the results are compatible with the Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a); also see Savage v. Shinseki, 24 Vet. App. 259, 272 (2010) (VA must seek clarification from private examiners where the evidence is unclear).  In this case, there are four VA examinations in November 2008, July 2010, July 2011, and June 2012 that support a finding of no more than a 10 percent rating for hearing loss and are broadly consistent with each other.  Therefore, the Board finds that there is no need to seek clarification as the record is sufficient to determine the extent of the Veteran's hearing loss.  In other words, even if the speech recognition scores from the April 2009 exam did use the Maryland CNC word list, the Board would still find no entitlement to a rating in excess of 10 percent because the exam result would be an outlier and inconsistent with the evidence from the VA examinations that are consistent with each other.

A November 2008 VA audiometry evaluation report reflects that average pure-tone thresholds were 71, right ear, and 54, left ear.  Speech audiometry revealed speech recognition ability of 84 and 66 percent in the right and left ear, respectively.  According to Table VI of 38 C.F.R. § 4.85, the right ear was at Level II and the left ear was at Level VII in November 2008.  Applying such findings to Table VII results in the assignment of a 10 percent schedular rating.

A July 2010 VA audiometry evaluation report reflects that the right ear was at Level III and the left ear was at Level III.  Applying such findings to Table VII results in the assignment of a noncompensable schedular rating.  A July 2011 VA audiometry evaluation report reflects that the right ear was at Level V and the left ear was at Level III.  Applying such findings to Table VII results in the assignment of a 10 percent schedular rating.  

A May 2012 private audiogram does not indicate that the Maryland CNC word recognition list was used.  Moreover, because the audiogram presents the hearing loss thresholds only in graphical format, the Board is left to interpret the results.  Kelly v Brown, 7 Vet. App. 471, 475 (1995) (the Board's interpretation of a private audiograph is within its power as fact finder).  The Board finds this examination insufficient to support a higher rating because it is significantly inconsistent with the VA examinations from November 2008, July 2010, July 2011, and June 2012, one of which was only a month later than this May 2012 exam.  Given the consistency between the other 4 examinations, the Board places more evidentiary weight no those examinations rather than the May 2012 examination.

Finally, a June 2012 VA audiogram reflects that the right ear is at Level IV and the left ear is at Level IV.  Applying such findings to Table VII results in the assignment of a 10 percent schedular rating.  

Although the various audiometry evaluations produced differing results, the valid examinations are generally consistent with each other and support a rating no higher than 10 percent.  The evidence support a factual finding that demonstrates a distinct time period of worsening hearing loss disability.  As noted by the Court, a staged rating is appropriate only where the evidence contains a factual finding that demonstrates distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart, 21 Vet. App. at 510. 
VA regulation requires the rater to reconcile these varying audiometry results into a consistent disability picure.  38 C.F.R. § 4.2 states, "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Because of this regulatory mandate, the Board will reconcile the varying severity of the hearing loss disability into a consistent, that is, uniform picture that accurately reflects the elements of disability present.  

Because the November 2008, July 2010, July 2011, and June 2012 VA examinations demonstrate the criteria for no more than a 10 percent rating, and because the April 2008 VA examination used the incorrect word list, and the private audiometry evidence is either inadequate for rating purposes or outweighed by the consistency of the VA examination findings, the Board finds the weight of the evidence is against entitlement to a rating in excess of 10 percent for hearing loss.

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  Although the Veteran's brother indicated that the Veteran stopped working at a pharmacy, the brother noted that the Veteran stopped working when the pharmacy closed due to a poor economy. 

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's bilateral hearing loss disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  








ORDER

Entitlement to a disability rating is excess of 10 percent for bilateral hearing loss is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


